     Case 2:17-cv-00399-TJH-JC Document 51 Filed 11/04/20 Page 1 of 4 Page ID #:190



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                   WESTERN DIVISION

11   UNITED STATES OF AMERICA,                 Case No. CV 17-000399-TJH(JCx)

12              Plaintiff,                     CONSENT JUDGMENT OF FORFEITURE
                                               [JS-6]
13                    v.

14   $146,780.00 IN U.S. CURRENCY,

15              Defendant.

16

17   MANUELA GOMEZ,
18               Claimant.
19

20         Pursuant to the stipulation and request of Plaintiff United
21   States of America and Claimant Manuela Gomez (“Claimant”), the Court
22   hereby enters this Consent Judgment of Forfeiture containing the
23   terms set forth below:
24         On January 18, 2017, Plaintiff United States of America (“the
25   United States of America”) filed a Complaint for Forfeiture alleging
26   that the defendant $146,780.00 in U.S. Currency (the “defendant
27   currency”) is subject to forfeiture pursuant to 21 U.S.C.
28   § 881(a)(6).
     Case 2:17-cv-00399-TJH-JC Document 51 Filed 11/04/20 Page 2 of 4 Page ID #:191



 1           Claimant filed a claim to the defendant currency and an answer

 2   to the Complaint for Forfeiture on March 27, 2017.           Former claimant

 3   Pedro Prieto filed a claim to the defendant currency on February 22,

 4   2017 and an answer to the Complaint for Forfeiture on February 27,

 5   2017.    However, former claimant Pedro Prieto is no longer a party in

 6   this case because he withdrew his claim by filing a notice of

 7   withdrawal of claim on April 17, 2017 and thereby relinquished and

 8   waived any and all right, title and interest he may otherwise have

 9   had to the defendant currency.

10           No other parties have appeared in this case and the time for

11   filing claims and answers has expired.

12           The government and Claimant have now agreed to settle this

13   action and to avoid further litigation by entering into this Consent

14   Judgment of Forfeiture.

15           The Court, having been duly advised of and having considered the

16   matter, and based upon the mutual consent of the parties hereto,

17           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

18           1.   This Court has jurisdiction over the subject matter of this

19   action and the parties to this Consent Judgment of Forfeiture.

20           2.   The Complaint for Forfeiture states a claim for relief

21   pursuant to 21 U.S.C. § 881(a)(6).

22           3.   Notice of this action has been given as required by law.

23   No appearances have been made in the litigation by any person other

24   than Claimant and former claimant Pedro Prieto whose interest was

25   resolved as a result of the notice of withdrawal of claim he filed in

26   this case.    The Court deems that all other potential claimants admit

27   the allegations of the Complaint for Forfeiture to be true.

28   / / /

                                              2
     Case 2:17-cv-00399-TJH-JC Document 51 Filed 11/04/20 Page 3 of 4 Page ID #:192



 1         4.    The United States of America shall have judgment as to the

 2   interests of Claimant and all other potential claimants as to

 3   $126,780.00 of the defendant currency, together with any interest

 4   earned on the defendant currency by the United States of America

 5   since seizure, which funds are hereby condemned and forfeited to the

 6   United States of America.       The United States of America shall dispose

 7   of those funds in accordance with law.

 8         5.    The remaining $20,000.00 of the defendant currency, without

 9   interest, shall be returned to Claimant.          The funds to be returned to

10   Claimant shall be paid to Claimant by electronic transfer directly

11   into the client trust account of the attorney of record for Claimant

12   in this case.     Claimant (through Claimant’s attorney of record) shall

13   provide all information and complete all documents requested by the

14   United States of America in order for the United States of America to

15   complete the transfer including, without limitation, providing

16   Claimant’s social security and taxpayer identification numbers (if

17   any), and the identity of the bank, the bank’s address and the

18   account name, account number, account type and wire transfer routing

19   number for the client trust account to which the transfer of funds is

20   to be made.

21         6.    Claimant hereby releases the United States of America, its

22   agencies, agents, officers, employees and representatives, including,

23   without limitation, all agents, officers, employees and

24   representatives of the Drug Enforcement Administration and their

25   respective agencies, as well as all agents, officers, employees and

26   representatives of any state or local governmental or law enforcement

27   agency involved in the investigation or prosecution of this matter,

28   from any and all claims (including, without limitation any petitions

                                              3
     Case 2:17-cv-00399-TJH-JC Document 51 Filed 11/04/20 Page 4 of 4 Page ID #:193



 1   for remission, which Claimant hereby withdraws), actions or

 2   liabilities arising out of or related to this action, including,

 3   without limitation, any claim for attorney fees, costs and interest,

 4   which may be asserted by or on behalf of Claimant, whether pursuant

 5   to 28 U.S.C. § 2465 or otherwise.

 6         7.    The Court finds that there was reasonable cause for the

 7   seizure of the defendant currency and institution of these

 8   proceedings.     This judgment shall be construed as a certificate of

 9   reasonable cause pursuant to 28 U.S.C. § 2465.

10         8.    The Court further finds that Claimant did not substantially

11   prevail in this action, and each of the parties hereto shall bear

12   their own attorney fees and costs.

13         9.    The United States of America and Claimant consent to this

14   judgment and waive any right of appeal.

15   Dated: NOVEMBER 4, 2020                                               _
                                         THE HONORABLE TERRY J. HATTER, JR.
16                                       UNITED STATES DISTRICT JUDGE

17                                 CC: FISCAL

18   Presented By:

19   NICOLA T. HANNA
     United States Attorney
20   BRANDON D. FOX
     Assistant United states Attorney
21   Chief, Criminal Division
     STEVEN R. WELK
22   Assistant United States Attorney
     Chief, Asset Forfeiture Section
23

24   /s/ Victor A. Rodgers          _
     VICTOR A. RODGERS
25   Assistant United States Attorney

26   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
27

28

                                              4
